      
      




 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                     ***
 6       CRAIG VIERRA,                                          Case No. 2:18-cv-01918-JAD-PAL
 7                                             Plaintiff,                    ORDER
              v.
 8                                                                 (Subst Atty – ECF No. 36)
         EQUIFAX INFORMATION SERVICES,                          (Mot Withdraw Atty – ECF No. 40)
 9       LLC, et al.,
10                                         Defendants.
11           This matter is before the court on the Substitution of Attorneys (ECF No. 36). Jeremy J.
12   Thompson of Clark Hill PLLC seeks leave to be substituted in the place of Bradley T. Austin of
13   Snell & Wilmer LLP for defendant Equifax Information Services, LLC. LR IA 11-6(b) provides
14   that “[n]o attorney may withdraw after appearing in a case except by leave of the court after notice
15   has been served on the affected client and opposing counsel.” LR IA 11-6(c) provides that the
16   signature of an attorney to substitute in a case “constitutes an express acceptance of all dates then
17   set for pretrial proceedings, for trial or hearing, by the discovery plan, or in any court order.” LR
18   IA 11-6(d) also provides that the substitution of an attorney “shall not alone be reason for delay of
19   pretrial proceedings, discovery, the trial, or any hearing in this case.”
20           Nicholas M. Wieczorek also filed a Motion to Withdraw as Attorney for Equifax
21   Information Services, LLC (ECF No. 40) as he is no longer associated with the firm of Clark Hill
22   PLLC.
23           Having reviewed and considered the matter,
24           IT IS ORDERED that:
25           1. The Substitution of Attorney (ECF No. 36) is GRANTED.
26           2. Jeremy J. Thompson of Clark Hill PLLC is substituted in the place of Bradley T. Austin
27                 of Snell & Wilmer LLP for defendant Equifax Information Services, LLC, subject to
28                 the provisions of LR IA 11-6(b), (c) and (d).
                                                            1
      
      




 1       3. The Motion to Withdraw (ECF No. 40) is GRANTED.

 2       DATED this 10th day of January 2019.
 3

 4
                                                    PEGGY A. LEEN
 5                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
